 
Exhibit 10.1
 


October 27, 2010
 

 
Gregg Clevenger
[ADDRESS]
 


Dear Gregg:


I am pleased to extend you an offer of employment with GXS as a key member of
the leadership team.  The employment terms in this letter supersede any other
agreements or promises made to you by anyone, whether verbally or written.


Position
You will be joining us as Executive Vice President & CFO reporting directly to
me.  The position will be located in Gaithersburg, Maryland.


Compensation
Your starting salary will be, and remain at an amount no less than $350,000 per
year with a target annual bonus of $150,000.  For 2010 your bonus will be
calculated pro-rata based on your start date through December 31, 2010. Payment
of the bonus will be subject to the terms of the GXS Management Bonus Plan, a
copy of which is enclosed and payments will be paid to you no later than the
15th of March following the calendar year in which the bonus was
earned.    Please note that the quotation of an annual rate of pay is merely for
convenience and does not imply that your employment is for a year or any fixed
period.


Stock-Based Compensation
Ownership is a cornerstone principle of GXS’ reward strategy.  The Compensation
Committee of our Board of Directors has approved for you to receive 1,000,000
options with an exercise price of $1.26 per share.  Please understand that the
actual value that you realize from your options may vary greatly, based on the
performance of GXS.  We have designed the program with the intent to provide
significant upside potential if GXS is successful.  All terms related to the
stock options are subject to the provisions of the GXS Group, Inc. Stock
Incentive Plan and the Option Agreement which are enclosed.
 
Benefits
In addition to your compensation package you will be eligible for employee
benefits (including vacation, medical, dental, vision, accident and disability
insurance, 401(k) plans) in accordance with the terms of GXS’ benefit plans, as
they may be modified in GXS’ discretion from time to time.  You will be entitled
to 4 weeks of vacation per year in accordance with the terms of GXS’ vacation
plan.


Non-Competition and Non-Solicitation
You will acquire detailed knowledge of the GXS business and have access to
proprietary, confidential business information of GXS, such that your subsequent
use of such information and/or employment with a competitor of GXS could cause
serious and irreparable competitive harm to GXS.  Therefore, in consideration of
your employment with GXS, and as a condition of that employment, you agree that
for a period of twelve (12) months immediately following the
 
 
1

--------------------------------------------------------------------------------

 
 
termination of your employment with GXS (regardless of the reason for the
termination) you will not, without the prior written consent of GXS SVP & Chief
Human Resources Officer;


(i) directly or indirectly, either as owner, principal, officer, agent,
director, employee, consultant, or independent contractor, within any geographic
region in which GXS conducts business, provide services to IBM, or EasyLink
Services in connection with any business or other enterprise relating to
software tools, solutions, or services used to conduct electronic commerce among
companies, in a manner which may compete against any products or services
offered or sold by GXS.
 
(ii)  divert or otherwise take away any customer of GXS with which you had
contact during the twelve (12) months prior to the termination of your
employment with GXS, or call upon any such customer to solicit business relating
to software tools, solutions, or services used to conduct electronic commerce
among companies.
 
(iii)  directly or indirectly solicit, induce, or encourage any person who is an
employee of GXS to terminate his/her relationship with GXS, or directly or
indirectly hire or cause to be hired any person who is an employee of GXS.
 
Termination
Depending upon the reason for your employment with GXS ending, you will be
covered by one of the following:


(1)
Cause or Voluntarily Quit



If your employment terminates because you voluntarily quit or because GXS
terminates you for “cause”, you will not be entitled to any additional
compensation.  “Cause” shall include, but not be limited to: willful or
unreasonable neglect of your job duties, committing fraud, misappropriation or
embezzlement; dishonesty; insubordination; being convicted of a felony; willful
unauthorized disclosure of GXS confidential information; and willfully or
unreasonably engaging in conduct materially injurious to GXS.


(2)
Termination Without Cause



If you are terminated without “cause” you will receive, as severance,
continuation of your then current salary and medical benefits for one year and a
pro-rata portion of your most recent annual bonus payment.  This payment will be
subject to your signing GXS’ standard termination agreement, which will include
a complete release for the benefit of GXS.


In the event of a Change of Control (as defined in the GXS Group, Inc. Stock
Incentive Plan) and you are not offered a position comparable to your position
as Executive Vice President, & CFO for GXS following the Change in Control and
you terminate your employment with GXS, or its successor, as a result then such
termination will be deemed to be a Termination Without Cause.  In this
circumstance you will receive an additional one-year of accelerated
vesting.  This additional year would be incremental to the standard one-year
acceleration under a normal change of control event, bringing the total to two
years of acceleration.


In the event of any termination of your employment, you will be required to
reimburse GXS for any outstanding monies owed to GXS that have not been repaid
by the time employment is terminated.  Acceptance of this letter will be your
authorization to permit GXS, to the extent permitted by law, to deduct and
offset any payments, including payment for salary, bonus, expenses, or vacation
pay, otherwise owed to you upon termination of employment.
 
 
2

--------------------------------------------------------------------------------

 
 
Compliance with Section 409A
To the extent that Section 409A of the Internal Revenue Code (“Code”) applies to
any payment or election required under this letter, such payment or election
shall be made in conformance with the provisions of Section 409A of the
Code.  Certain provisions of this Agreement are intended to constitute a
separation pay arrangement that does not provide for the deferral of
compensation subject to Section 409A of the Code and, if any such provision is
subject to more than one interpretation or construction, such ambiguity shall be
resolved in favor of that interpretation or construction which is consistent
with such provisions not being subject to the provisions of Section 409A.  The
remaining provisions of this Agreement are intended to comply with the
provisions of Section 409A of the Code (to the extent applicable) and, to the
extent that Section 409A applies to any provision of this Agreement and such
provision is subject to more than one interpretation or construction, such
ambiguity shall be resolved in favor of that interpretation or construction
which is consistent with the provision complying with the applicable provisions
of Section 409A of the Code (including, but not limited to the requirement that
any payment made on account of your separation from service (within the meaning
of Section 409A(a)(2)(A)(i) of the Code and the regulations issued thereunder)
(“Separation from Service”), shall not, if you are a Specified Employee (within
the meaning of Section 409A(a)(2)(B)(i) of the Code and the regulations issued
thereunder), be made earlier than the first business day of the seventh month
following your Separation from Service, or if earlier the date of your
death).  Any payment that is delayed in accordance with the foregoing sentence
shall be made on the first business day following the expiration of such six (6)
month period.


Confidentiality/Integrity
This offer is made in the strictest confidence.  You are required to maintain
the confidentiality of the information contained in this offer and any
proprietary information you received from GXS in consideration of this
offer.  Failure to comply will result in the offer being summarily withdrawn.


GXS’ most valuable asset is its worldwide reputation for integrity and high
standards of business conduct.  Accordingly, please review the Code of Conduct
and policies included within the enclosed Compliance Guide and complete the
acknowledgement of your personal commitment to comply with the code and
policies.  The completion of the acknowledgement is a condition of
employment.  Furthermore, in making this offer of employment, we have no
intention of interfering with any continuing obligation regarding trade secrets
and confidential information that you may have with any prior employer and we
expect that you will be able to perform the responsibilities of your position
with GXS without violating any confidentiality obligation owed to any other
party.  In this connection, you will also be required to sign the enclosed
“Proprietary Information and Inventions Agreement” as a condition of employment
with GXS.


Dispute Resolution
You agree to be bound by all the terms and conditions of the GXS Dispute
Resolution Program.  Notwithstanding any term of the Dispute Resolution Program
to the contrary, you agree that the substantive law of Maryland (and the federal
judicial circuit with jurisdiction over Maryland) shall apply to all claims
under the Dispute Resolution Program.  A copy of the “Agreement to Resolve
Employee Claims under the GXS Employee Dispute Resolution Program” is attached
for you to sign.


Other
This offer is contingent on the following:
§
Satisfactory completion of a background and reference check;

§
Proof of identification and U.S. work authorization, in accordance with the
Immigration Reform and Control Act of 1986; and

§
Drug Screen



Please sign below to indicate your acceptance of this offer and return the
Signed Offer Letter, along with your Acknowledgement Conditions of Employment to
GXS Human Resources in the attached, self-addressed stamped envelope. Please
bring all other forms with you on your first day of work.
 
 
3

--------------------------------------------------------------------------------

 
 
 


We look forward to having you as a member of the Senior Executive leadership
team and believe this position will provide you with the kind of challenge and
career growth you are seeking.


Sincerely,


/s/ Robert E. Segert


Robert E. Segert
Chief Executive Officer


I accept this offer of employment with GXS and agree to all the terms stated or
referred to in this letter.


/s/ Gregg Clevenger
     
Name: Gregg Clevenger
Date: November 1, 2010





cc:  George Hall
 
 
4

--------------------------------------------------------------------------------